                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

HERBERT A. SAFFELL,                              )
                                                 )
               Plaintiff,                        )
                                                 )
         V.                                      )         No. 4:19-CV-202 JAR
                                                 )
UNKNOWN WILSON, et al.,                          )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of Herbert A. Saffell, an inmate at the

Eastern Reception, Diagnostic and Correctional Center ("ERDCC"), for leave to commence this

civil action without prepayment of the required filing fee. Having reviewed the motion and the

financial information submitted in support, the Court has determined to grant the motion, and

assess an initial partial filing fee of $25.25. See 28 U.S.C. § 1915(b)(l). Additionally, for the

reasons discussed below, the Court will dismiss plaintiffs claims against defendants Unknown

Hendricks and John Doe Correctional Officer without prejudice, but will direct the Clerk of

Court to issue process on defendants Correctional Officer Unknown Wilson, Bubble Officer

Unknown Liggett, Unknown Functional Unit Manager Housing 6 in July 2017 and Caseworker

Frances Unknown in their individual capacities as to plaintiffs claims for failure to protect in

violation of the Eighth Amendment.

                                          28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S .C. § 1915(b)(l), a prisoner bringing a civil action informapauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an
initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner' s account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner' s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $126.25. The Court will therefore assess an initial partial filing

fee of $25 .25.

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2)(B), the Court is required to dismiss a complaint filed in

forma pauperis if it is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. An action is

frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490 U.S. 319,

328 (1989). An action is malicious if it is undertaken for the purpose of harassing the named

defendants and not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F.

Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1061 (4th Cir. 1987). An action fails to state

a claim upon which relief can be granted if it does not plead "enough facts to state a claim to

relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). These include "legal conclusions" and " [t]hreadbare recitals of the elements of a cause
                                                  2
of action [that are] supported by mere conclusory statements." Id. at 678. Second, the Court

must determine whether the complaint states a plausible claim for relief. Id. at 679. This is a

"context-specific task that requires the reviewing court to draw on its judicial experience and

common sense." Id.

       The plaintiff is required to plead facts that show more than the "mere possibility of

misconduct." Iqbal, 556 U.S. at 679. The Court must review the factual allegations in the

complaint "to determine if they plausibly suggest an entitlement to relief." Id. at 681. When

faced with alternative explanations for the alleged misconduct, the Court may exercise its

judgment in determining whether plaintiffs proffered conclusion is the most plausible or

whether it is more likely that no misconduct occurred. Id. at 680-82.

       Pro se complaints are to be liberally construed, Estelle v. Gamble, 429 U.S. 97, 106

(1976), but they still must allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980).         The Court must weigh all factual

allegations in favor of the plaintiff, unless the facts alleged are clearly baseless.     Denton v.

Hernandez, 504 U.S. 25, 32 (1992). Federal courts are not required to "assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint."

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against Unknown Wilson

(Correctional Officer); Unknown Liggett (Bubble Offi cer); Frances Unknown (Caseworker);

Functional Unit Manager Unknown; Unknown Hendricks; Jesse Morgan (Caseworker); and John

Doe Unknown Correctional Officer. Plaintiff sues the defendants in their individual capacities.




                                                  3
        Plaintiffs claims stem from a single assault that occurred in August of 201 7. According

to the complaint, plaintiff was assigned to a cell with another offender who had a "notorious

reputation with staff and inmates alike for violently assaulting staff members throughout his

tenure in the MDOC." Plaintiff does not give any specific information relative to his cellmate' s

purported violent history. Instead, plaintiff merely states that on or around June 201 7, after being

placed in a cell with Derrick Hubbard, Hubbard began "threatening to do great bodily harm" to

plaintiff.

        Plaintiff states that around July 13, 2017, he reported the threats from Hubbard to

Unknown Wilson, who was the officer on duty. Plaintiff claims that he asked to be moved at that

time, and that there were cells available to be moved to, but Wilson "turned a blind eye."

However, plaintiff admits Wilson told him that "he would see about getting me some paperwork

to affect a room move, which would take in excess of a week or more to transpire." Plaintiff

states that he complained to Wilson for around a week, and Wilson then referred him to Bubble

Officer Liggett, who was Wilson's supervisor.

        On July 17, 2017, plaintiff claims that he told Officer Liggett that his "life had been

threatened" and there was a "substantial risk of bodily harm" to him by Hubbard. Plaintiff states

that he asked to be moved to a new cell or be placed in protective custody. Plaintiff claims that

Officer Liggett told plaintiff to "deal with it" and "he wou d check into getting plaintiff a room

form to affect a room move."

        Plaintiff states that "after repeated and persistent complaints to defendant Wilson that I

was being assaulted, abused, my life threatened by inmate Hubbard, Wilson became angered,

gave plaintiff a form to fill out for a room move and told plaintiff to see a caseworker about the




                                                  4
situation, that he would not intervene or offer any form of protection, whatsoever, to the

plaintiff."

        Plaintiff alleges that on or about July 20, 2017, he told Caseworker Frances that he "had

been abused, assaulted and his life threatened" by Hubbard and Frances "refused to provide him

with protective custody," but she advised him that if he wanted to be removed from the cell he

would have to find another inmate that would agree to live with Hubbard. 1

        Plaintiff claims that despite his repeated requests, he was unable to obtain a transfer from

his cell. However, on or about July 25, 2017, inmate Hubbard also requested a transfer from

celling with plaintiff. At that time, Derrick Hubbard went to seek a transfer from Caseworker

Frances and Unknown Functional Unit Manager. Plaintiff claims that Hubbard told Caseworker

Frances and Unknown Functional Unit Manager to "move plaintiff out of HIS room

immediately." Hubbard also purportedly conveyed to these defendants that there would be

repercussions if they did not take immediate action to remove him." Plaintiff asserts that when

defendants Unknown Functional Unit Manager and Frances failed to remove plaintiff from the

cell, Hubbard became "enraged," and he "returned to the room and began assaulting plaintiff.

        Plaintiff asserts that on July 27, 2017, he encountered defendants Morgan and Liggett and

again told them that he was "being abused, assaulted and threats on his life [were] being lodged



1
 Plaintiff asserts that he also to ld an Unkno wn Functional Unit Manager of Housing Unit 6 on or about
July 21, 201 7, about the situation, but he also failed to provide him with protective custody or move him
to a different cell. Plaintiff has alleged this partic Jar ohn Doe with enough specificity, as to the specific
timeframe and the allegations, that plaintiff should be able to identify this individual within early
discovery. In general, fictitious parties may not be named as defendants in a civil action. Phelps v. United
States, 15 F.3d 735 , 739 (8th Cir. 1994). However, an action may proceed against a party whose name is
unknown, if the complaint makes sufficiently specific allegations to permit the identity of the party to be
ascertained after reasonable discovery. Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir. 1985). At this time,
the Court may not be able to obtain service of process on this defendant. However, if summons is returned
unexecuted and the plaintiff is later able to identify this defendant within the time-frame for amendment
of pleadings, the Court will allow plaintiff seek to issue alias sum mons at that time .


                                                      .)
against him by Hubbard." Plaintiff states that he again asked to be removed from the cell or be

placed in protective custody. Plaintiff states that the two defendants failed to remove him or

place him in protective custody, and defendant Liggett told him it was out of his hands.

       On August 3rd or 41\ plaintiff claims that he was violently beaten with his own wooden

cane by Derrick Hubbard in his cell. Plaintiff asserts that he was so badly beaten and abused over

the course of fifteen (15) minutes that he had to be taken from ERDCC by life flight to St. Louis

Mercy Hospital where he was treated for contusions, puncture wounds, broken ribs, and head

wounds, wounds to the back, chest, arms and legs.

       Plaintiff brought a prior action in this Court alleging violations of his civil rights relative

to the August 2017 event. See Saffell v. Precythe, No. 4:18CV1504 HEA (E.D. Mo. 2018). In his

complaint he asserted that defendants Anne Precythe, the Director of the Missouri Department of

Corrections, as well as Stanley Payne, the Warden at Eastern Reception, Diagnostic Correctional

Center, were responsible for violations of his constitutional rights relative to Mr. Hubbard's

attack. The matter was dismissed on 28 U.S.C. § 1915 review on October 30, 2018.

       This Court takes judicial notice that in plaintiffs prior case he attached his grievance

documents to his complaint relative to the event, indicating that the assault occurred after he and

Hubbard had been cellmates for approximately two weeks. The correspondence includes: (1) a

letter to Case Workers discussing his use of the prison grievance procedure; (2) a letter advising

the MDOC General Counsel that he intended to file a § 1983 action but was willing to resolve

his claims internally; and (3) a letter to the U.S. Department of Justice stating that his civil rights

were violated when he was housed with Hubbard.

       Plaintiff states he suffers ongoing physical and mental damage due to the assault. As

relief, he seeks compensatory and punitive damages.



                                                  6
                                                    Discussion

        Plaintiff claims that defendants Wilson, Liggett, Caseworker Frances, Unknown

Functional Unit Manager of Housing Unit 6 in July of 2017, and Morgan, violated his

constitutional rights when they failed to protect him from the August 201 7 assault.2

        The Eighth Amendment imposes a duty on prison officials to protect prisoners from

violence at the hands of other prisoners. Perkins v. Grimes, 161 F.3d 1127, 1130 (8th Cir. 1998)

(citing Farmer v. Brennan, 511 U.S. 825, 833 (1994)). However, "not ... every injury suffered

by one prisoner at the hands of another . . . translates into constitutional liability for prison

officials responsible for the victim's safety." .Farmer, 511 U.S. at 834. Only the unnecessary

and wanton infliction of pain implicates the Eighth Amendment. Id. (internal citations omitted).

Therefore, a prison official violates the Eighth Amendment if he or she "acts with deliberate

indifference to a substantial risk of harm to the prisoner." Perkins, 161 F.3d at 1130 (citing

Farmer, 511 U.S. at 834).

        Deliberate indifference has both an objective and a subjective component. The objective

component requires the prisoner to demonstrate a substantial risk of serious harm, and the

subjective component requires the prisoner to show that the official had a culpable state of mind;

that is, that he actually knew of~ but disregarded, that risk. Blades v. Schuetzle, 302 F.3d 801 ,

803 (8th Cir. 2002) (quoting Perkins, 161 F.3d at 1130).                With respect to the subjective

component, the official must be aware of facts from which he could infer the existence of a

substantial risk of serious harm, and he must also draw the inference. Farmer, 511 U.S. at 837.

2
 1n the list of defendants, plaintiff has also listed Unknown Hendricks and John Doe Correctional Officer.
Plaintiff has not made any specific allegations against these defendants in his complaint. Accordingly,
they will be dismissed. Liability under § 1983 requires a causal link to, and direct responsibility for, the
alleged deprivation ofrights._Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin
v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under §'1983 where plaintiff fails
to allege defendant was personally involved in or directly responsible for incidents that injured plaintiff);
Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (respondeat superior theory inapplicable in§ 1983 suits).

                                                     7
The Eighth Amendment is not violated when an official fails "to alleviate a significant risk that

he should have perceived but did not." Id. at 838.

       Plaintiff alleges that Hubbard had a history of violence against other inmates and that

staff members were aware of facts from which they could infer the existence of a substantial risk

of serious harm to plaintiff and that they drew that inference. Furthermore, plaintiff alleges he

·asked defendants Wilson, Liggett, Caseworker Frances and Unknown Functional Unit Manager

of Housing Unit 6 to move him, and he states that he mentioned Hubbard when making those

requests.

       Plaintiff also alleges that there was some conflict between he and Hubbard after Hubbard

asked Frances and the Functional Unit Manager for plaintiff to be moved, prior to the assault in

August 2017. Moreover, p aintiff states that he made Morgan and Liggett aware of this conflict

when he spoke to them on July 27, 20 17.

       Having thoroughly reviewed and liberally construed plaintiffs allegations, the Court

concludes that plaintiff has alleged enough facts to pass § 1915 review for failure to protect

claims in their individual capacities against defendants Wilson, Liggett, Caseworker Frances and

Unknown Functional Unit Manager of Housing Unit 6.

            Last, the Court will review plaintiff motion for appointment of counsel. The Court

notes that plaintiff has demonstrated, at this point, that he can adequately present his claims to

the Court. Additionally, neither the factual nor the legal issues in this case are complex.

Therefore, the Court will deny p aintiff s request for counsel at this time.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed informa pauperis [Doc.

#3] is GRANTED.
       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff must pay an initial filing fee of $25.25. Plaintiff is instructed

to make his remittance payable to "Clerk, United States District Court," and to include upon it:

(1) his name; (2) his prison registration number; (3) this case number; and (4) the statement that

the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that plaintiffs claims against defendants Unknown

Hendricks and John Doe Correctional Officer in their individual capacities are DISMISSED

without prejudice as frivolous, malicious and/or for failure to state a claim upon which relief may

be granted. 28 U.S.C. § 1915(e)(2)(B).

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process on defendants

Correctional Officer Unknown Wilson, Bubble Officer Unknown Liggett, Unknown Functional

Unit Manager Housing Unit 6 in July 2017 and Caseworker Frances Unknown in their individual

capacities as to plaintiffs claims for failure to protect in violation of the Eighth Amendment.

Defendants worked at Eastern Reception, Diagnostic and Correctional Center, and they shall be

served through the waiver agreement the Court maintains with the Attorney General's Office for

service on Missouri Department of Corrections Employees.

       IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel [Doc. #2] is

DENIED at this time.

       A separate Order of Partial Dismissal shall accompany this Memorandum and Order.

       Dated this 13 th day of May, 20 19.



                                                    H A. ROSS
                                                      ED STATES DISTRICT JUDGE




                                                9
